Citation Nr: 9917937	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-08 964	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran is eligible for vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to 
September 1963.  His appeal ensues from an April 1998 
determination of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO), which denied him 
basic eligibility for vocational rehabilitation.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required prior to further review of the 
veteran's claim by the Board of Veterans' Appeals (Board).  
The Board observes that in a February 1998 rating decision, 
the RO denied the veteran's request to reopen his claim of 
entitlement to service connection for a back disorder, and 
denied the claim for compensable evaluations for service-
connected residuals of varicose veins, ligation and stripping 
of the left leg and pes planus of the left foot.  In March 
1998, the veteran submitted a statement in which he indicated 
that he wanted to appeal the RO decision and in which he 
indicated that he wanted to apply for 100 percent disability.  
In April 1998, the RO requested that the veteran specify what 
disability he was disagreeing with and the reasons for the 
disagreement.  Although the record on appeal does not contain 
a specific reply to this request, it appears from several 
subsequent statements that the veteran was expressing 
disagreement with the February 1998 rating decision.  In 
another April 1998 letter, the veteran reiterated that he 
wanted a 100 percent disability rating.  In a June 1998 VA 
Form 21-4138, the veteran indicated that he wanted to file a 
claim for nonservice-connected pension benefits while his 
claim for "compensation disability claim [was] pending" and 
in the process of being appealed to the Board.  The veteran 
has also mentioned in several other statements that he was 
submitting a significant amount of medical evidence to the 
Board.  The Board finds that taken together, it appears that 
the veteran did intend his March 1998 statement to be a 
notice of disagreement with the February 1998 rating 
decision, and as the determination on appeal as to whether 
the veteran is eligible for Chapter 31 benefits involves, in 
part, a determination as to whether the veteran has a 
compensable service-connected disability evaluation, the 
compensation claims and Chapter 31 claims are clearly 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  As such, on remand, the RO should ensure 
that the veteran is furnished a statement of the case on the 
issues decided by the RO in the February 1998 rating 
decision, and provided an opportunity to perfect his appeal 
with regard to these issues.

The Board notes further, that in September 1998, the veteran 
submitted additional evidence, including statements, a 
résumé, medical records, court documents, and a determination 
by a Social Security Administration Administrative Law Judge 
which appear to have been submitted to support his assertion 
that his service-connected disabilities are compensable and 
sufficiently severe to establish his eligibility for 
vocational rehabilitation.  Additional evidence may be 
accepted by the Board if submitted within a period of ninety 
days following the mailing of notice to the appellant that 
his appeal had been certified to the Board for appellate 
review and that the appellate record had been transferred to 
the Board, such as in this case.  See 38 C.F.R. § 20.1304(a) 
(1998).  However, as this additional evidence has not been 
considered by the RO, and a waiver of such consideration has 
not been requested, it must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC).  See 38 C.F.R. 
§ 20.1304(c).

To ensure that the veteran is afforded due process of law, 
this case is REMANDED to the RO for the following action: 

1.  The RO should readjudicate the 
veteran's request to reopen his claim of 
entitlement to service connection for a 
back disorder and claims of entitlement 
to compensable evaluations for left leg 
and foot disabilities based on all of the 
evidence of record, including that which 
was received at the Board in March 1998.  
Following this action, the RO should 
ensure that the claim of eligibility for 
vocational rehabilitation training under 
Chapter 31 is again considered.  The RO 
should ensure that any indicated 
development is accomplished prior to 
consideration of the veteran's claims.  

2.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished an SSOC, which includes 
regulations pertinent to all issues 
appealed, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further review.   
The RO should ensure that the veteran is 
informed that he must submit a 
substantive appeal in a timely manner in 
order to perfect his appeal of the issues 
of whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
back disorder and entitlement to 
increased ratings for his service-
connected disabilities of the left lower 
extremity.  

The purpose of this REMAND is to further develop the 
veteran's claim, and the Board does not intimate any opinion, 
favorable or unfavorable, as to its merits.  The veteran is 
free to submit any additional evidence he wishes to have 
considered in connection with his current appeal; however, he 
is not obligated to act unless otherwise notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


